             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR
PRESIDENT, INC., et al.,

            Plaintiffs,

      v.
                                     Civil Action
KATHY BOOCKVAR, et al.,              No. 4:20-cv-02078-MWB

            Defendants,              Hon. Matthew W. Brann

NAACP-PENNSYLVANIA STATE
CONFERENCE, et al.,

            Intervenor-Defendants,

DNC SERVICES
CORPORATION/DEMOCRATIC
NATIONAL COMMITTEE,

            Intervenor-Defendant.


  MOTION TO DISMISS AMENDED COMPLAINT BY INTERVENOR-
   DEFENDANTS NAACP-PENNSYLVANIA STATE CONFERENCE,
 BLACK POLITICAL EMPOWERMENT PROJECT, COMMON CAUSE
PENNSYLVANIA, LEAGUE OF WOMEN VOTERS OF PENNSYLVANIA,
JOSEPH AYENI, LUCIA GAJDA, STEPHANIE HIGGINS, MERIL LARA,
    RICARDO MORALES, NATALIE PRICE, TIM STEVENS, AND
                     TAYLOR STOVER
         In light of the Court’s oral ruling at today’s hearing that the previously filed

motions to dismiss are moot due to Plaintiffs’ filing of an Amended Complaint,

Intervenor-Defendants National Association for the Advancement of Colored

People-Pennsylvania State Conference, Black Political Empowerment Project,

Common Cause Pennsylvania, League of Women Voters of Pennsylvania, Joseph

Ayeni, Lucia Gajda, Stephanie Higgins, Meril Lara, Ricardo Morales, Natalie

Price, Tim Stevens, and Taylor Stover (“Voter Intervenors”), confirm that their

previously filed briefing should be treated as a motion to dismiss Plaintiffs’

Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

         The Voter Intervenors’ Reply in Support of Motion to Dismiss filed on

November 16, 2020, requested that the Court “treat this reply brief as a renewed

motion to dismiss under Rule 12” if “the Court concludes that the amended

complaint does moot the pending motions to dismiss.” Dkt. 142 at 4 n.1.

Accordingly, the Voter Intervenors respectfully request dismissal of Plaintiffs’

Amended Complaint for the reasons set forth in their Memorandum in Support of

Motion to Dismiss (Dkt. 95) and Reply in Support of Motion to Dismiss (Dkt.

142). As set forth in the memoranda, Plaintiffs’ remaining claims should be

dismissed based on the doctrine of laches and because the relief sought in the

Amended Complaint cannot be granted as a matter of law. 1 Because these issues

1
    Section I of the Voter Intervenors’ Reply is moot in light of today’s ruling.
have been fully briefed, the Voter Intervenors do not intend to file a new

memorandum in support of this motion but hereby incorporate the arguments in

their previous memoranda. Pursuant to Local Rule 7.1, a proposed order is also

attached.

      WHEREFORE, the Voter Intervenors request that their Motion be granted

and that Plaintiffs’ Amended Complaint be dismissed.

Dated: November 17, 2020                   Respectfully submitted,

Witold J. Walczak (PA No. 62976)           /s/ Rani Gupta
AMERICAN CIVIL LIBERTIES UNION OF          Rani Gupta*
PENNSYLVANIA                               COVINGTON & BURLING LLP
P.O. Box 23058                             3000 El Camino Real
Pittsburgh, PA 15222                       5 Palo Alto Square
Telephone: (412) 681-7736                  Palo Alto, CA 94306-2112
vwalczak@aclupa.org                        Telephone: (650) 632-4700
                                           RGupta@cov.com
Marian K. Schneider (PA No. 50337)*
AMERICAN CIVIL LIBERTIES UNION OF          Shankar Duraiswamy*
PENNSYLVANIA                               David M. Zionts*
P.O. Box 60173                             COVINGTON & BURLING LLP
Philadelphia, PA 19102                     One City Center
Telephone: (215) 592-1513                  850 Tenth Street NW
mschneider@aclupa.org                      Washington, DC 20001
                                           Telephone: (202) 662-6000
Sophia Lin Lakin*                          SDuraiswamy@cov.com
Adriel I. Cepeda Derieux*                  DZionts@cov.com
Ihaab Syed*
Dale Ho*                                   Mary M. McKenzie (PA No. 47434)**
AMERICAN CIVIL LIBERTIES UNION             Benjamin D. Geffen (PA No. 310134)
FOUNDATION                                 Claudia De Palma (PA No. 320136)
125 Broad Street, 18th Floor               PUBLIC INTEREST LAW CENTER
New York, NY 10004                         1500 JFK Blvd., Suite 802
Telephone: (212) 549-2500                  Philadelphia, PA 19102
slakin@aclu.org                            Telephone: (215) 627-7100
acepedaderieux@aclu.org                    mmckenzie@pubintlaw.org
isyed@aclu.org                             bgeffen@pubintlaw.org
dho@aclu.org                               cdepalma@pubintlaw.org

Sarah Brannon*                             Kristen Clarke**
AMERICAN CIVIL LIBERTIES UNION             Jon Greenbaum*
FOUNDATION                                 Ezra Rosenberg*
915 15th Street, NW                        LAWYERS COMMITTEE FOR CIVIL RIGHTS
Washington, DC 20005                       UNDER LAW
Telephone: (202) 210-7287                  1500 K Street NW, Suite 900
sbrannon@aclu.org                          Washington, DC 20005
                                           Telephone: (202) 662-8300
* Admitted pro hac vice                    kclarke@lawyerscommittee.org
** Pro hac vice application forthcoming    jgreenbaum@lawyerscommittee.org
                                           erosenberg@lawyerscommittee.org

                                           Counsel for Intervenor-Defendants
                                           NAACP-Pennsylvania State Conference,
                                           Black Political Empowerment Project,
                                           Common Cause Pennsylvania, League of
                                           Women Voters of Pennsylvania, Joseph
                                           Ayeni, Lucia Gajda, Stephanie Higgins,
                                           Meril Lara, Ricardo Morales, Natalie
                                           Price, Tim Stevens, and Taylor Stover


                          CERTIFICATE OF SERVICE

      I hereby certify that on this date, the foregoing motion to dismiss was filed

electronically and served on Plaintiffs’ counsel of record via the ECF system of the

U.S. District Court for the Middle District of Pennsylvania; and via e-mail on counsel

for defendants.

Dated: November 17, 2020

                                              /s/ Rani Gupta
                                              Rani Gupta
